Case 2:16-cv-02056-MWF-JPR Document 576 Filed 01/16/19 Page 1 of 2 Page ID #:28912


    1
    2
    3
    4
    5
    6
                                 UNITED STATES DISTRICT COURT
    7
    8                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
    9
   10   THE EXPORT-IMPORT BANK OF              Case No. 2:16-cv-02056-MWF-JPR
   11   KOREA, an agency or instrumentality of
        the Republic of Korea,                 ORDER ALLOWING THE
   12                                          EXPORT-IMPORT BANK OF
                        Plaintiff,             KOREA TO ACCESS TRANSCRIPT
   13
                                               OF JANUARY 10, 2019 HEARING
   14         v.
   15   ASI CORPORATION, a Delaware
   16   corporation; ASI COMPUTER
        TECHNOLOGIES, INC., a California
   17   corporation; BILL CHEN, an individual;
   18   HENRY CHEN a/k/a HUNG CHEN, an
        individual; FRANCES CHOU a/k/a MEI
   19   LING CHOU a/k/a FRANCES
   20   MEILING CHOU, an individual;
        CHRISTINE LIANG a/k/a CHRISTINE
   21   LI-YIN LIANG a/k/a LI YIN CHU, an
   22   individual,

   23                        Defendants.
   24
   25
   26
   27
   28

        AMERICAS 98019504                        ORDER ALLOWING ACCESS TO TRANSCRIPT
Case 2:16-cv-02056-MWF-JPR Document 576 Filed 01/16/19 Page 2 of 2 Page ID #:28913


    1             Pursuant to Section II.C of the Central District’s Instructions for Ordering
    2   and Designating Transcripts, and good cause appearing, IT IS ORDERED that
    3   Plaintiff The Export-Import Bank of Korea (“KEXIM”) may be allowed access to
    4   the full transcript of the hearing held in this matter on January 10, 2019 on
    5   KEXIM’s Motion to Disqualify Paul Hastings LLP.
    6
    7   Dated: January 16, 2019
    8                                              Michael W. Fitzgerald
                                                   United States District Judge
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    -1-
        AMERICAS 98019504                                 [PROPOSED] ORDER ALLOWING ACCESS TO TRANSCRIPT
